Citation Nr: 1625802	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a fractured tailbone. 

2.  Entitlement to a compensable rating for right foot plantar fasciitis and calcaneal spur.

3.  Entitlement to a compensable rating for left foot plantar fasciitis and calcaneal spur.

4.  Entitlement to a compensable rating for status post left thumb fracture.

5.  Entitlement to a compensable rating for status post right lower extremity compartment syndrome fasciotomy.

6.  Entitlement to a compensable rating for status post left lower extremity compartment syndrome fasciotomy.

7.  Entitlement to a compensable rating for scars from status post right lower extremity compartment syndrome fasciotomy.

8.  Entitlement to a compensable rating for scars from status post left lower extremity compartment syndrome fasciotomy.

9.  Entitlement to a compensable rating for right hand dermatophytosis.

10.  Entitlement to a compensable rating for primary insomnia.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to a compensable rating for bilateral hearing loss disability.

13.  Entitlement to a compensable rating for status post cholecystectomy with gastroesophageal reflux disease.

14.  Entitlement to a compensable rating for right knee iliotibial band syndrome.

15.  Entitlement to a compensable rating for left knee iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in January 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, and since then, additional evidence has been received.  The Veteran has provided a waiver of initial RO consideration of this evidence. 

The Board notes that a power of attorney choosing the representative listed on the cover page was received on the date of the hearing.  

The issues of service connection for sleep apnea and higher ratings for bilateral hearing loss disability, cholecystectomy with gastroesophageal reflux disease, and right and left knee iliotibial band syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not fracture his tailbone in service and does not have a current disorder of the tailbone related to service.  

2.  The Veteran's right and left foot plantar fasciitis with calcaneal spurs approximate a moderate bilateral flatfoot disability, but not a severe flatfoot disability of either foot or a moderate foot injury of either foot.  

3.  There is not a gap of 1 or 2 inches (2.5 to 5.1cm) or more between the left thumb pad and the other fingers of that hand when the Veteran attempts to oppose those fingers, and the Veteran does not have ankylosis of his left thumb. 

4.  The Veteran's status post right and left lower extremity compartment syndrome fasciotomies do not produce a moderate disability of muscle group XI.  

5.  The Veteran has a total of 4 lower fasciotomy scars; they are painful but none of them are unstable.  

6.  The Veteran's right hand dermatophytosis does not affected at least 5 percent of his entire body or at least 5 percent of exposed surfaces, and intermittent or more frequent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required during the past 12-month period.  

7.  The Veteran's primary insomnia does not cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and inability to perform occupational tasks during periods of significant stress, and continuous medication is not required to control the symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the tailbone are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a 10 percent rating, but not higher, for the combined effect of right and left foot plantar fasciitis and calcaneal spurs, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5020, 5276 (2015).

3.  The criteria for a compensable rating for status post left thumb fracture are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2015).

4.  The criteria for a compensable rating for status post right or left lower extremity compartment syndrome fasciotomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5311 (2015).

5.  The criteria for a single 20 percent rating, but not higher, for scars from right and left lower extremity compartment syndrome fasciotomies are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

6.  The criteria for a compensable rating for right hand dermatophytosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2015).

7.  The criteria for a compensable rating for primary insomnia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9499-9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It appears, based on the Veteran's testimony, and a review of the claims folder, including the evidence he submitted after the hearing, that all available relevant evidence is of record for the claims being decided at this time.  Accordingly, the Board finds that VA has complied with assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


Tailbone fracture

The Veteran appeals the denial of service connection for a tailbone fracture.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran was born in August 1969.  Service treatment records show that when the Veteran was 27, he was seen for complaints of a very sore tailbone.  He stated that he had an injury to the tailbone that was 5 months old, and that he had not gone to medical to get it checked out.  He reported that it happened on the flight deck.  On examination, his buttocks were tender to palpation.  The assessment was lumbosacral sprain.  December 1995 service X-rays of the Veteran's coccyx showed no fractures or dislocations.   On service examinations in September 1996 and September 2003, the Veteran did not report symptomatology pertinent to his tailbone, and his spine and musculoskeletal system were normal in pertinent part.  A March 2004 service treatment record indicates that the Veteran reported being diagnosed with a fractured tailbone in 1997, when he fell aboard ship.  A March 2004 lumbar spine X-ray noted a normal sacrum without evidence of prior fracture.  On service examination in December 2009, the Veteran did not report symptomatology pertinent to his tailbone, and his spine and musculoskeletal system were normal in pertinent part.  

On VA examination in February 2010, the Veteran indicated that in the 1980s, he fell, landing on his buttocks, had pain in the coccyx region, and was found to have a fracture of his coccyx.  He stated that it resolved generally, but that now he occasionally gets some discomfort if he is doing sit-ups or sitting on hard surfaces for long periods of time.  He indicated that there was no interference with his job or with daily activity.  On examination, his gait was normal and non-antalgic.  His coccyx region had no deformity, but there was some discomfort with deep palpation over the coccyx region.  X-rays of the Veteran's sacrum were normal.  The diagnosis was old coccyx fracture.  

During the Veteran's January 2016 hearing, he testified that in service, he fell backwards while an F16 was launching on the flight deck, landing on his back.  He went to sick call and was given X-rays, and the doctor wrote notes on his fracture.  In 2004, he got further treatment for his coccyx.  

Based on the evidence, the Board concludes that service connection is not warranted for a coccyx disability related to service.  The only evidence as to an in-service tailbone fracture is lay evidence from the Veteran, and he is not competent to prove a tailbone fracture, as it is beyond his sensibilities as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records are negative for a fractured coccyx, and contemporaneous in-service X-rays reveal no fracture of the coccyx.  

Despite the 2010 examiner's assessment of "coccyx facture-old," evidence of a fracture of the coccyx was not found on VA X-rays in March 2004 and February 2010.  There was no deformity of the coccyx region at that time either.  For these reasons, the preponderance of the evidence, including the negative X-rays in 2004 and 2010, is against a finding that the Veteran has a current coccyx disability related to service.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.
 
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his claim prior to service discharge, and so the period of time which is of concern is from service discharge in June 2010 to the present.  

Plantar fasciitis and calcaneal spurs

The Veteran appeals for higher ratings for his service-connected right and left foot plantar fasciitis and calcaneal spurs, which are each rated as noncompensable.  The RO has coded them under Diagnostic Code 5099-5020.  Diagnostic Code 5020 is for tenosynovitis, which is to be rated based on limitation of motion of affected parts, as degenerative arthritis.  In this case, no evidence shows any limitation of motion of any parts of his feet due to his plantar fasciitis or calcaneal spurs.  Accordingly, the Board will consider 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284, acquired flatfoot and other foot injuries, respectively, as neither plantar fasciitis nor calcaneal spurs have a Diagnostic Code, and these are both felt to be closely analogous conditions.  Diagnostic Code 5276 provides for a noncompensable rating for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  A 10 percent rating is warranted for bilateral or unilateral moderate flatfoot; weightbearing line over or medial to great toe, inward bowing of tendo Achillis, pain on manipulation and use of the feet.  For severe flatfoot; with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if it is unilateral and a 30 percent rating is warranted if it is bilateral.  

Diagnostic Code 5284 provides for a 20 percent rating for moderately severe foot injuries, and a 10 percent rating for moderate foot injuries.  It does not have a noncompensable rating, but where the rating schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Court held in Prokarym v. McDonald, U.S. Vet. App. No.13-3478 (Apr 14, 2015) that the categorizations of the degrees of disability in Diagnostic Codes 5276 and 5284 are not interchangeable.  

On VA examination in February 2010, the Veteran reported morning foot/heel pain or pain when walking for a long time.  He indicated that treatment was completely effective in relieving symptoms.  He stated that he was able to stand for up to 1 hour, and was able to walk 1-3 miles.  On examination of the left foot, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing.  There was tenderness on palpation of the plantar fascia insertion at the calcaneus.  There was no muscle atrophy.   Examination of the right foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no muscle atrophy.  The diagnoses were plantar fasciitis and plantar calcaneal spur bilaterally.  The examiner indicated that there were no significant occupational effects.  

In March 2015, the Veteran was seen complaining of bilateral heel pain for 3 years, and that it was painful to walk.  His feet were tender at the calcaneus.  

During the Veteran's January 2016 hearing, he testified that he has 2 prosthetic devices for each shoe, and that both feet are in pain.  

Based on the evidence, the Board concludes that one 10 percent rating is supportable under Diagnostic Code 5276, by analogy to moderate bilateral flatfoot.  The Veteran wears supports for his feet.  The VA examination in February 2010 demonstrated that the Veteran had tenderness to palpation of his left plantar fascia, and the Veteran's testimony then and during his hearing, that he has foot pain on use, is found to be credible.  However, a rating higher than 10 percent cannot be awarded under Diagnostic Code 5276, as the evidence shows that he does not have disability comparable to severe flatfoot of either foot.  There is no objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.  The Board also finds that neither disorder of either foot is the equivalent of a moderate foot injury, to warrant a compensable rating for either foot under Diagnostic Code 5284.  The Veteran indicated during his VA examination that his symptoms are relieved by treatment, and his only complaints are of pain and tenderness.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing of either foot, and there was tenderness on palpation only of the left plantar fascia insertion at the calcaneus.  There was no muscle atrophy.  

Left thumb

The Veteran appeals for a compensable rating for his service-connected status post left thumb fracture, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Diagnostic Code 5228 provides for a noncompensable rating for thumb limitation of motion if there is a gap of less than 1 inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  When the gap is 1 to 2 inches (2.5 to 5.1cm) under such circumstances, a 10 percent rating is assigned.  

On VA examination in 2010, the Veteran reported that he gets hand discomfort on changes in the weather.  He denied incapacitating episodes and flare-ups.  After examining the Veteran, the examiner indicated that the Veteran had a normal thumb examination that day.  Reported clinical findings were of no thumb deformities and no pain to palpation, and the Veteran was able to flex the interphalangeal joint 90 degrees.  Pinch strength between the thumb and digits 2, 3, 4, and 5 was 5/5, and grip strength was 5/5. There were no deformities of the thumb.  After repetitive use motion testing, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The diagnosis was status post left thumb fracture, with a normal examination that day.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for status post left thumb fracture, including in light of 38 C.F.R. §§ 4.40, 4.45.  The Veteran's left thumb was normal on VA examination in 2010, and there is no testimony or other evidence that the Veteran has a gap of 1-2 inches or more between his left thumb pad and the other fingers of the left hand, with the thumb attempting to oppose them.  To the contrary, the Veteran's left thumb is normal according to the 2010 VA examination report.  Accordingly, the Board is persuaded that there is not a gap of less 1-2 inches (2.5 cm) between the left thumb pad and the fingers, with the left thumb attempting to oppose the other fingers of the left hand.  

The Board has considered whether the Veteran's left thumb disability warrants a compensable rating under other Diagnostic Codes.  However, ankylosis of the thumb is not present, and so the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5210 to 5224 (2015), for when there is ankylosis, do not apply.

Lower extremity compartment syndromes

The Veteran appeals for a compensable rating for his service-connected lower extremity compartment syndromes.  

The RO has rated these disabilities under Diagnostic Code 5311, which is for muscle group XI.  Function: Propulsion, plantar flexion of foot (1); stabilization of arch (2,3); flexion of toes (4, 5); Flexion of knee (6).  Posterior and lateral crural muscles, and muscles of the calf:  (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior, (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  Under it, a moderate disability warrants a 10 percent rating.  A slight disability warrants a noncompensable rating.  

Slight muscle group XI disability warrants a noncompensable rating.  Moderate muscle group XI disability warrants a 10 percent rating.  

The provisions of 38 C.F.R. § 4.56 provide, in pertinent part: 

(c)  The cardinal signs and symptoms of muscle disability are loss of power weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  
(d) (1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section (above).  
(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

(ii)  History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

(iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.    

Service treatment records show that in November 2008, the Veteran was seen for bilateral calf pain and numbness, and was assessed with possible exertional compartment syndrome.  MRI showed venous insufficiency and Doppler showed insufficiency in the common femoral and popliteal veins on both sides.  After conservative treatment failed, the Veteran underwent bilateral lower extremity deep and superficial posterior compartment fasciotomies in August 2009.  Two incisions, each about 6 cm in length, were made on each extremity longitudinally posterior to the tibia.  The nerves were identified and protected.  The fascia was visualized superficially and cut, and then using retractors tunneled up proximally mid portion and distally to the whole length of the tibia.  It was cut with scissors, releasing the entire superficial fascia and then distally releasing the posterior fascia, which then went underneath the superficial compartment making sure the entire deep and posterior deep and posterior superficial compartments were released on both legs.  The incisions were closed.  The fascia was left open.  Incisions were closed with 0 Vicryl and 2-0 Vicryl.  Skin was closed with staples.  The Veteran tolerated the procedure well.  He had an uncomplicated post-operative recovery and rehabilitation with eventual return to duty.  

On VA examination in 2010, the Veteran reported that following his compartment syndrome surgery, he had occasional pain and swelling, especially with prolonged activity.  An examination revealed that he had dorsiflexion of both ankles to 20 degrees, and plantarflexion of both ankles to 45 degrees without pain, and that he was able to go up on his toes and heels without pain.  There was no painful or limited motion but there was some discomfort with deep palpation over the right gastrocnemius muscle.  An examination revealed 5/5 motor strength and normal tone and bulk.  Deep tendon reflexes were 2+.  Gait was normal and sensory was intact.   The extremities had no clubbing, cyanosis, or edema, and peripheral pulses were intact bilaterally.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's post compartment syndrome fasciotomy disability of either lower extremity under Diagnostic Code 5311.  There was no more than a slight or simple wound to muscle group XI in service.  Moderate disability, as reflected by a through and through or deep penetrating wound, is not shown.  The history was of superficial operative wound without debridement or infection.  The Veteran recovered and was rehabilitated and returned to duty.  He did not have consistent complaints of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  There is no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The VA examination in 2010 showed a normal gait, tone, bulk, and strength, with only discomfort over the right gastrocnemius on deep palpation.  

Fasciotomy scars

The Veteran appeals for a compensable rating for his service-connected fasciotomy scars, which are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 provides for a 10 percent rating for 1 or 2 scars that are unstable or painful, and a 20 percent rating for 3 or 4 scars which are unstable or painful.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  

On service examination in December 2009, there was decreased sensation to light touch around the Veteran's lower extremity scars.  On VA examinations in 2010, 2 scars were located on each of the Veteran's lower extremities on the medial aspect of the tibial region on both sides.  Each had a maximum length of 5 or 6 cm and a maximum width of 2 or 3 cm.  They were superficial with no deep tissue involvement.  They were well healed and there was no skin atrophy or breakdown, and no evidence of inflammation or ulceration.  There was no tenderness to palpation on one examination.  Another examination showed that the scars were slightly tender to deep palpation.   

During the Veteran's January 2016 hearing, he testified that he puts lotion on his fasciotomy scars for pain from the fasciotomy scars.  He stated that they have a pulsing pain around them, and that the hospital was giving him something, seemingly a Novocaine lotion, to try to control and numb the pain.  He testified that the scars caused pain, like when he rubbed his legs with his boots.  

Based on the evidence, the Board concludes that the Veteran should be awarded a 20 percent rating for the combined impairment caused by the fasciotomy scars, as there are 4 fasciotomy scars that seem to be painful, based on his testimony and the finding of tenderness by one of the VA examiners in 2010.  The December 2009 findings of decreased sensation around the scars has been considered as well, and the Board finds it to be supportive.  The evidence including the 2010 VA examinations shows that none of the scars are unstable, so an additional 10 percent is not added to this 20 percent.  See Diagnostic Code 7804. 

Right hand dermatophytosis

The Veteran appeals for a compensable rating for his service-connected right hand dermatophytosis, which is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which is for dermatitis or eczema.  Under it, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

On VA examination in 2010, the Veteran reported that over the past 12 months, he had not used any creams for his dermatophytosis.  On examination, there was a well delineated circular lesion on the Veteran's right hand on the dorsal aspect of his right hand.  It measured 2 centimeters in diameter and was superficial, scaly in appearance, and without deep tissue involvement.  It occupied less than 0.1 percent of total body surface area.  The diagnosis was dermatophytosis without functional impairment. 

During the Veteran's hearing in February 2016, he indicated that he did not take systemic therapy for his skin condition.  

Based on the evidence, the Board finds that a compensable rating is not warranted for the Veteran's dermatophytosis.  The preponderance of the evidence indicates that at least 5 percent of the entire body, or at least 5 percent of exposed areas is not affected; and that intermittent or more frequent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required during the past 12-month period.  The evidence shows that only a 2 cm circular lesion is present, and that systemic therapy has not been required.  

Primary insomnia

The Veteran appeals for a compensable rating for his service-connected insomnia, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9499-9413.  The Veteran's insomnia is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

This case was certified to the Board prior to August 4, 2014.  According, DSM-5, which is applicable only in cases certified to the Board on or after that date, is not applicable to this case.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

On VA examination in 2010, the Veteran reported that he had been married for 23 years and has 4 children.  He was able to drive independently to the examination.  He was employed full time for the service and was expected to retire in July 2010.  He did not have any immediate plans for what he would do once he retired.  He had never sought or received any psychological treatment.  He appeared to suffer from a mild form of insomnia.  He had been exposed to several traumatic events during service.  Occasionally, he had difficulty sleeping and nightmares as a consequence.  He reported that he found it a little easier to fall asleep with alcohol, and that he had difficulty staying asleep and frequently woke up in the middle of the night.  He did not appear to have diminished vocational or social performance as a consequence of his symptoms, but he did report some subjective distress as a consequence of the insomnia and the resultant memories that it was caused by.  He reported that he gets along well with his wife and children, but reported that occasionally they complain that he has mood swings and that he gets upset too easily.  He had a mother and 3 siblings with whom he was maintaining contact.  He reported that he liked fishing, the outdoors, and going out with his wife.  

He arrived on time for his appointment.  On mental status examination, he was alert and cooperative, and he was dressed and groomed appropriately.   Motor activity was calm.  Mood and affect were appropriate to content of material discussed.  Speech was normal.  There was no evidence of perceptual impairment or thought disorder.  Thought content was appropriate.  The Veteran denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  

The diagnosis was primary insomnia.  The GAF was 70.  The examiner indicated that the Veteran's symptoms do not appear to impact his work performance or his socialization, and that they would not prevent employment.  The examiner stated that based on the diagnosis, there was no noted impairment in either occupational or social functioning as a direct consequence of the reported insomnia.  

In February 2011, the Veteran was seen for insomnia related to the recent death of a friend.  He was troubled by the way the friend appeared in the casket at the funeral, and was having trouble getting that image out of his head.  He was requesting a referral for counseling and also something to help him sleep.  On evaluation, his mood was anxious, but he had a full and appropriate affect, normal speech, was well dressed and groomed, and had good insight and judgment and linear thought processes.  He was given a short course of Ambien to help with insomnia and was referred to a psychologist for grief counseling/therapy.  

During the Veteran's January 2016 hearing, he indicated that he was still employed, and that he was not having any problems with co-workers or supervisors.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected insomnia, as there is not occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, and continuous medication is not required to control the symptoms.  To the contrary, the examiner in 2010 indicated that the Veteran's insomnia symptoms do not appear to impact his work performance or socialization, and that there was no noted impairment in either occupational or social functioning as a direct consequence of the reported insomnia.  Additionally, there is no indication that continuous medication is required to control the symptoms.  The Veteran was given only a short course of Ambien in February 2011, and there is no evidence of continuous medication being required.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected plantar fasciitis, left thumb fracture, compartment syndromes and scars from the fasciotomies for them, right hand dermatophytosis, and primary insomnia.  The symptoms and impairment which have been reported to be caused by the plantar fasciitis and calcaneal spurs disorders are specifically contemplated by the schedular rating criteria for flatfoot and other foot injuries.  The symptoms and impairment caused by the left thumb fracture are specifically contemplated by the detailed schedular rating criteria for it including 38 C.F.R. § 4.40, 4.45.  The symptoms and impairment caused by the service-connected compartment syndrome fasciotomy disorders are specifically contemplated by the detailed schedular rating criteria for muscle injuries, including in 38 C.F.R. § 4.56.  The symptoms and impairment caused by the scars from them are specifically contemplated in detail by the schedular rating criteria for scars.  The symptoms and impairment caused by the right hand dermatophytosis are specifically contemplated by the schedular rating criteria for dermatitis and eczema, which rate based on the degree of surface area affected.  The symptoms and impairment caused by the primary insomnia are specifically contemplated by the schedular rating criteria for rating mental disorders.  Under it, all symptoms resulting in impairment can be considered in awarding a rating.  

No significant symptoms other than those shown in the rating schedule criteria are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected disabilities at issue have not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran testified in February 2016 that he continues to work as a civilian employee of the Navy, work he had been doing for the past 29 to 30 years.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.


ORDER


Entitlement to service connection for fractured tailbone is denied. 

Entitlement to 10 percent rating, but not higher, for the combined effect of right and left foot plantar fasciitis and calcaneal spurs is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for status post left thumb fracture is denied.

Entitlement to a compensable rating for status post right lower extremity compartment syndrome fasciotomy is denied.

Entitlement to a compensable rating for status post left lower extremity compartment syndrome fasciotomy is denied.

Entitlement to a 20 percent rating, but not higher, for the combined effect of scars from status post right and left lower extremity compartment syndrome fasciotomies is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for right hand dermatophytosis is denied.

Entitlement to a compensable rating for primary insomnia is denied.


REMAND

At the time of an November 2008 sleep study toward the end of the Veteran's service, he reported that he was snoring at home, and would stop breathing, and would choke and gasp for air.  The November 2008 sleep study report did not contain a diagnosis of sleep apnea, but it did note that there was 1 obstructive sleep apnea and 8 hypopneas recorded during the study.  Among medical records recently submitted is a private January 2016 report of a sleep study which found that the Veteran now has mild obstructive sleep apnea.  At the time of the study, the Veteran reported that he did not feel that the November 2008 sleep study was a good representation of what occurred typically during his sleep period.  The January 2016 sleep study found that he had 1 central apnea and 27 hypopneas.  The Board finds, based on the evidence, that a medical opinion is necessary, pursuant to 38 C.F.R. § 3.159, as indicated below, for the sleep apnea claim.  Beforehand, any additional relevant medical records should be obtained, including those from the Bora Hospital and Dr. Martin, and from Dr. Skee at the Naval Medical Center, mentioned by the Veteran at the time of his January 2016 hearing.  

Next, there are post-service reports of audiometry of record.  The record contains mention of hearing tests including in or around December 2010, January 2011, December 2012, April 2012, July 2012, December 2013, and April 2015.  It is unclear whether the hearing tests which have been conducted since service discharge were performed using the Maryland CNC speech discrimination test, and some of the actual reports of the audiometry are not of record but instead, interpretations or summaries of those reports are of record.  If the reports of audiometry were conducted using the Maryland CNC test, they are relevant to the matter of the Veteran's entitlement to a higher rating for his bilateral hearing loss disability.  If not, or if it cannot be determined that they were, they cannot be used.  38 C.F.R. § 4.85(a) (2015).  Accordingly, action is being ordered below, pursuant to 38 C.F.R. § 3.159, to assist the Veteran with this claim.  This action will consist of attempting to determine whether each of the reports of audiometry which were conducted post-service contain the results of a Maryland CNC test.  Furthermore, the reports of the actual audiometry will be obtained, in the cases where they are not yet of record.  Additionally, a VA examination will be conducted, as it is possible that the Veteran's hearing loss has increased since the last VA examination in 2010.  A July 2012 service department treatment record states that there had been a marked change in hearing since January 2012. 

Concerning the Veteran's gastroesophageal reflux disease, Diagnostic Code 7346, for hiatal hernia, provides for a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted when there are 2 or more symptoms for the 30 percent evaluation of less severity.  

On VA examination in 2010, the Veteran complained of heartburn.  At the time of a March 2015 VA evaluation, it was reported that the Veteran was on Nexium for the past 5 years, and that his symptoms were controlled on it; if he did not take his medicine, then he would get recurrent symptoms.  This report states that he sees a private gastroenterologist.  An April 2015 report from a private physician indicates that the Veteran has gastroesophageal reflux disease with some breakthrough symptoms, but those symptoms were not specified.  All reports from private gastroenterologists from June 2010 to present should be obtained, in order to assist him pursuant to 38 C.F.R. § 3.159.  During the Veteran's January 2016 hearing, he indicated that he gets bilateral arm and shoulder pain when he has episodes of gastroesophageal reflux disease.  In light of the above, another VA examination will be obtained, as indicated below.  

A November 2015 treatment record from the Walter Reed National Military Medical Center indicates that the Veteran was referred to gastroenterology for his gastroesophageal reflux disease.  The gastroenterology report is not of record.  It should be obtained prior to the VA examination. 

Concerning the Veteran's knees and iliotibial band syndromes, the Veteran testified in January 2016 that he was going to have a VA medical appointment with orthopedics on February 17, 2016 to address them.  It was hoped that this would be provided by the Veteran, after the discussion which was held during the January 2016 hearing about medical records which were relevant but not yet contained in the claims folder.  The reports which were obtained were uploaded to VBMS on the date of the Veteran's appointment on February 17, 2016.  It appears that the report of the orthopedic consultation which he had on that date was not yet ready for uploading.  That medical report is not of record and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all actual service department, VA, and private audiograms which have been conducted since June 2010 and determine whether they (including the ones which are of record already) were done using a Maryland CNC speech discrimination test.  If it cannot be determined whether they were conducted using a Maryland CNC test, indicate this and indicate what exhaustive steps were taken to determine whether they were.  

2.  Obtain all reports of private gastroenterology treatment which the Veteran has received from June 2010 to present; including:

a. VA and/or service department records of gastroenterology treatment which the Veteran has received since November 2015, to include any gastroenterology consultation report consequent to the November 2015 gastroenterology naval service referral; and

b.  Any February 16, 2016 VA orthopedics reports, and any other recent VA medical records which are not contained in the claims folder.  

3.  If the aforementioned records suggest an increase in the severity of the Veteran's service-connected iliotibial band syndrome, please schedule him for a VA examination to determine the extent and severity of it.  

4.  Obtain all reports of treatment for sleep apnea, including from the Bora Hospital and Dr. Martin, and from Dr. Skee at a Naval Medical Center.  

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service- connected bilateral hearing loss disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral hearing loss disability at issue.   

6.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service- connected cholecystectomy with gastroesophageal reflux disease.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to:

a. Delineate all symptomatology associated with, and the current severity of, the cholecystectomy with gastroesophageal reflux disease disability at issue; and

b. In particular, the examiner should discuss whether the Veteran's reports of arm and/or shoulder pain are due to his gastroesophageal reflux disease.  

6.  After the above development is completed, schedule the Veteran for a VA examination for his sleep apnea service connection claim.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the remand and claims record, and examining the Veteran as appropriate, the examiner must expressly indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current sleep apnea disorder was incurred in or is related to service.  The examiner is requested to consider and discuss, as necessary, the November 2008 sleep study report which did not contain a diagnosis of sleep apnea, but did note that there was 1 obstructive sleep apnea and 8 hypopneas recorded during the study.  A complete rationale for the opinion rendered must be provided, citing appropriate medical evidence and principles as necessary.  

7.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


